Sandler, J. P.,
dissents in a memorandum as follows: I do not agree that the jury’s apportionment of liability was against the weight of the evidence. Plaintiff, while crossing the Boston Post Road, was struck by defendant’s car which was proceeding in a northerly direction. Boston Post Road is a four-lane road running north and south with a center divider. As here pertinent, there is a break in the divider at the intersection formed with McOwen Street. A critical factual issue presented to the jury was whether the plaintiff was crossing at that intersection, as he testified, or whether he had climbed over the divider at a nearby point as alleged by the defendant. From the jury verdict, it is apparent that this issue was resolved in favor of plaintiff’s testimony, and it cannot be doubted that the jury was entitled to make such a determination. The Trial Judge instructed the jury, in a charge not objected to or claimed to be erroneous on this appeal, that section 41 of the New York City Traffic Regulations applied if the plaintiff was crossing at the intersection. In substance, section 41 provides with regard to a marked or unmarked crossway where traffic or pedestrian control signals are not in place that a driver of a vehicle shall yield the right of way to a pedestrian when the pedestrian is upon the half of the roadway upon which the vehicle is traveling or approaching so closely as to be in danger. It also of course provides that no pedestrian shall suddenly leave a curb or place of safety and enter into the path of a vehicle so close that it is impractical for the driver to yield. Plaintiff testified in substance that he observed the headlights of defendant’s car at a point so distant that he believed that he could cross with safety. From the circumstance that plaintiff was in fact struck by the vehicle before reaching the center line in the northbound road, a substantial basis is presented for the inference that he was negligent, as the jury indeed found. On the other hand, the defendant acknowledged that some 10 to 15 seconds before the accident he observed three teenagers coming across the southbound part of the road, dodging traffic on that part of the road, closely followed by the plaintiff. The three teenagers crossed the northbound road just before the plaintiff attempted to do so. From this significant admission by the defendant the jury could have reasonably concluded that he had been alerted to potential danger in adequate time to have avoided the accident if he had exercised appropriate care. When all of the evidence is considered in light of the defendant driver’s duty to yield set forth in section 41 of the traffic regulations, I am unable to agree that the jury’s judgment with regard to the respective degrees of fault was against the weight of the evidence. This, it should be noted, was also the opinion of the experienced Trial Judge, who shared with *515the jury the opportunity to observe the witnesses, and who unhesitatingly denied the defendant’s motion to set aside the verdict.